                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION


JEAN JONES,                    §
                               §
            PLAINTIFF          §   CASE NUMBER: 1:16-cv-00572-RP
                               §
            v.                 §
                               §
PORTFOLIO RECOVERY ASSOCIATES, §   Honorable Robert Pittman
LLC, and WESTERN SURETY CO.,   §
                               §
            DEFENDANTS.        §

                 PLAINTIFF’S REPLY IN SUPPORT OF
              MOTION FOR ATTORNEYS’ FEES AND COSTS
         On March 27, 2020, Plaintiff’s attorneys sent PRA’s attorneys a copy of their time records

for the case.1 The purpose of providing this advance copy was to allow PRA and Plaintiff to

negotiate a fee award without further litigation. But PRA never responded to Plaintiff. PRA chose

to fight, but offers no evidence or legal authority to counter Plaintiff’s well-supported fee motion.

I.       The evidence submitted shows that Plaintiff’s attorneys exercised appropriate
         billing judgment

         Plaintiff’s explained precisely what hours they cut. See (Dkt # 108-2, ¶¶18-19); (Dkt. #

108-3, ¶¶16-17); (Dkt. #108-4, ¶11); (Dkt. # 108-5, ¶6); and (Dkt. # 108-6, ¶¶22-23). Plaintiff’s

attorneys also testified that all time billed for co-counsel communications was spent discussing

legal strategy and tactics. (Dkt. # 108-2, ¶20; Dkt. # 108-3, ¶18; Dkt. # 108-4, ¶12; Dkt. # 108-5,

¶9; Dkt. # 108-6, ¶24). Courts in the Fifth Circuit have long recognized that co-counsel can and

should be compensated for conferences among co-counsel. See Rebollar v. Ortega Med. Clinic,

P.L.L.C., 2019 U.S. Dist. LEXIS 142695, at *11 (S.D. Tex. Aug. 22, 2019) (allowing fees for co-

counsel meetings); United States ex rel. McNeil v. Jolly, 2020 U.S. Dist. LEXIS 58833, at n. 6

(E.D. La. Apr. 3, 2020) (same).

         PRA’s remaining quibbles about interoffice communications are similarly frivolous. The

reasonableness and necessity of each conference is apparent on the face of each entry. PRA also

misreads the entries for the February 19 and February 20 calls. Brown does indeed have an entry

for the February 19 call: “prepare for and confer with working group re revised brief and related

strategy issues (.5)” (Dkt. # 108-1, p. 12). As for the alleged time discrepancy—not all of the

attorneys participated in the entirety of the conference. Wood and Chatman work in the same office

and conferred amongst themselves before bringing in Zimmer.2 Brown joined the meeting for a

shorter time because he was working under a looming deadline. See (Ex. A; Ex. B).


1
    See Supplemental Declaration of Daniel Brown, attached hereto as Exhibit A.
2
    See Supplemental Declaration of Celetha Chatman, attached hereto as Exhibit B.
                                                 1
       PRA’s Exhibit D identifies time spent by Plaintiff’s attorneys drafting discovery. This is

not paralegal work. Each of these documents request an attorney’s signature. Drafting discovery

requests requires the application of legal skills, and it is appropriately billed by an attorney. Other

courts have rejected the notion that discovery must be drafted by paralegals. See, e.g., M & NM &

N Aviation, Inc. v. United Parcel Service, Inc., 2014 U.S. Dist. LEXIS 37383, at *23 (D.V.I. Mar.

21, 2014). PRA argues that the entries identified in its Exhibit E are for clerical tasks. The entry

for March 26, 2020, involved four hours expended by Wood to compile time and expense records.

Time and expense entries must be reviewed for attorney-client privilege, appropriateness for

inclusion in a fee request, and clarity. This is not clerical work. For the remaining 0.9 hours of

time, Plaintiff agrees to remove this time from her fee request. Further reductions are not

warranted. PRA points to just of 0.9 hours of time—out of 279.1 hours billed in total. A blanket

reduction of 10% is unsupported.

       PRA’s Exhibit A does not show any block billing. “The term block billing refers to the

time-keeping method by which each lawyer and legal assistant enters the total daily time spent

working on a case, rather than itemizing the time expended on specific tasks.” Barrow v. Greenville

Indep. Sch. Dist., 2005 U.S. Dist. LEXIS 34557, *10 (N.D. Tex. Dec. 20, 2005) (citations omitted).

None of Plaintiffs’ attorneys’ entries lump together an entire days’ work into a single block of

time. The prohibition on block billing does not demand that an attorney take a discrete task and

break it up into further “sub-tasks”.

       PRA’s Exhibit B shows work that included research and analysis. See (Ex. B). As for the

August 14, 2017 entry—Plaintiff filed the motion because she believed it was necessary to

securing a victory at trial. Preparing the motion involved a series of tasks required to proceed with

such a motion. See (Ex. B). These tasks all take time, and 1.3 hours to complete them is reasonable.

II.    Plaintiff’s requested hourly rates are reasonable and consistent with prevailing
       market rates

                                                  2
       A.      The 2015-2016 study provides more reliable data because 2017-2018 includes
               judicial decisions that distorts market-based data

       Plaintiff’s citation to 2015-2016 fee study was entirely appropriate because the 2017-2018

study does not report accurate market data. The 2017-2018 study includes changes to market fees

made by courts. The introduction to the 2017-2018 study states, in relevant part, that “[T]his

edition of the Survey Report provides data that is based on reported data from participants and

also actual fee decisions made by courts and agencies in the United States during 2017 and

2018.” (Dkt. # 118-1, at p.40, under the heading “What’s New”) (emphasis added). Thus, the 2017-

2018 survey data is distorted by judicial decisions regarding fee requests, as opposed to purely

market data. The 2015-2016 survey, by contrast, reports only the rates that attorneys charge in the

marketplace, without the distortion of judicial reductions. As such, the 2015-2016 survey is a better

data source for a market-rate analysis.

       B.      The supporting declarations from disinterested attorneys are competent
               evidence that supports the requested hourly rates

       PRA provides no basis to disregard Plaintiff’s supporting declarations. Pierce has practiced

law in Texas for over 30 years and has handled consumer cases for her whole career. (Dkt. # 108-

7, ¶2). She need not be a volume filer in this District to speak on the issue of reasonable fees.

Pierce’s declaration clearly lays out that she reviewed each of Plaintiffs’ attorneys’ time records

and declarations. (Dkt. # 108-7, ¶¶4-7). She based her opinion testimony on her review of these

documents. Id. Her opinions are founded on the relevant facts: the qualifications and experience

of the attorneys; the work the attorneys performed; the time expended on such work; and the hourly

rate charged. Her testimony is not “conclusory” or merely a “subjective opinion.” Bingham’s

declaration is also supported by his review of the relevant evidence and his extensive experience

in the field (which PRA does not dispute). (Dkt. # 108-8, ¶¶2-8). His opinion is thus not

“conclusory,” and the Court must consider it as competent evidence supporting the requested


                                                 3
hourly rates. PRA makes similar arguments regarding the Bardo declaration. PRA again fails to

explain why Bardo’s review of Brown’s time records is insufficient to inform her opinion. Bardo

need not read trial transcripts and extensive briefing to make this determination, and PRA cites no

authority that creates such a restrictive standard.

       PRA’s cited cases do not support disregarding Plaintiff’s supporting declarations. In Blum

v. Stenson, 465 U.S. 886 (1984), a prevailing litigant sought an increase in his attorneys’ regular

hourly rates but made this request in a brief with no supporting evidence. Id. at 898. The trial court

accepted the argument and approved the increase, but the Supreme Court reversed for lack of an

evidentiary basis. Id. In Wheeler v. Mental Health & Mental Retardation Authority, 752 F.2d 1063

(5th Cir. 1985), the plaintiff offered no third-party declarations to support the requested rate, and

instead relied only on his attorneys’ declaration. Id. at 1073. Lastly, in McAfee v. Boczar, 738 F.3d

81 (5th Cir. 2013), the trial court approved requested hourly rates of $585 and $365 based on “the

affidavits of two experts” submitted by the plaintiff. Id. at 91. The Fifth Circuit declined to second-

guess the trial court’s decision, even though the rates were high. Id. None of these cases supports

disregarding Plaintiff’s supporting declarations.

       C.      Noack is a collection-industry insider and lacks the relevant knowledge and
               experience to opine on fees charged by consumer plaintiff’s attorneys

       PRA’s reliance on the Noack declaration is unwarranted. Noack is not a consumer

plaintiff’s attorney, and never has been. He worked in house attorney at Midland Credit

Management and Asset Acceptance, both of which are high-volume debt buyers. It is worth noting

his former employer has a documented history of submitting false affidavits to courts, including

during Noack’s tenure. In September 2015, Midland, Asset Acceptance, and their parent company

entered into a Consent Order with the Consumer Financial Protection Bureau (the “CFPB”). See,

Consent Order, In the Matter of Encore Capital Group, Inc., Midland Funding, LLC, Midland

Credit Management, Inc., and Asset Acceptance Capital Corp., Administrative Proceeding No.

                                                    4
2015-CFPB-0022 (the “CFPB Consent Order”).3 In particular, the CFPB reported that the

companies had “routinely submitted affidavits . . . in which the affiant swears that he or she has

reviewed account-level business records concerning the Consumer’s account when that is not the

case” and had, “in numerous instances from at least 2009 to 2011 . . . submitted affidavits in which

affiants misrepresented that they had personal knowledge of facts contained in affidavits, including

that the Consumer owed a Debt.” (Ex. C, at ¶¶58, 64). Given this well-documented history of false

affidavits when Noack held a key leadership position, this Court need not credit Noack’s

testimony.

       Further, Noack’s hourly-rate opinions are unsupported by relevant evidence. Other than

the flawed 2017-2018 fee survey, Noack cites only to the 2015 Texas Bar Hourly Rate Fact Sheet.

But this document lacks relevant information. The Fact Sheet identifies a “median rate” of $275

for the category “consumer,” but does not define what “consumer” encompasses. The cited average

includes attorneys that practice high-volume collection work, either on the plaintiff or defendant

side. Such work is not comparable to contingent, federal court litigation, which require a different

set of skills and substantial risk of non-payment. The Supreme Court has observed that the rates

charged by lawyers with contingency risk will be higher than those charged by lawyers who are

paid regardless of the result. See City of Burlington v. Dague, 505 U.S. 557, 562 (1992).

III.   PRA offers no justification for reducing Plaintiffs’ costs

       PRA objects to Brown’s reported costs of $851.49. Brown incurred these costs to book

travel for oral argument on Plaintiff’s appeal to the Fifth Circuit. The Fifth Circuit cancelled the

oral argument a week before the scheduled ate. (Ex. A). Brown likewise cancelled his travel, but

still incurred expenses from his original travel booking that were nonrefundable. (Ex. A).


3
 A copy of the CFPB Consent Order is attached hereto as Exhibit C for easy reference. Plaintiff
requests that this Court take judicial notice of the contents of the CFPB Consent Order per FRCP
201.
                                                 5
                                                    Respectfully submitted,
                                                    By: /s/ Celetha Chatman
                                                    One of Plaintiff’s Attorneys

 Celetha Chatman                                    Robert Zimmer
 Michael Wood                                       Zimmer & Associates
 Community Lawyers, LLC.                            707 W. Tenth Street
 20 N. Clark Street, Suite 3100                     Austin, TX 87801
 Chicago, IL 60602                                  P: 512.434.0306
 P: (312)757-1880                                   F: 310.943.6954
 F: (312)476-1362                                   zimmerlawTX@gmail.com
 cchatman@communitylawyersgroup.com
 mwood@communitylawyersgroup.com                    Amy E. Clark
                                                    State of Texas Bar Number: 24043761
                                                    Amy Clark
                                                    Texas RioGrande Legal Aid
                                                    4920 N. IH-35
                                                    Austin, TX 78751
                                                    P: (512) 850-5290
                                                    F: (626) 737-6030
                                                    amy@amyclarklaw.com



                                  CERTIFICATE OF SERVICE

          I, , an attorney, hereby certify that on May 29, 2020, I electronically filed the foregoing

document using the CM/ECF system, which will send notification of such filing to all attorneys of

record.

                                                       /s/ Celetha Chatman
                                                       Celetha Chatman
